Citation Nr: 1206828	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to February 1966.
The issue on appeal was most recently before the Board in February 2010.  The Veteran appealed the Board's February 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By memorandum decision dated in June 2011, the Court set aside the Board's February 2010 denial and remanded this matter to the Board for compliance with its decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Per the Court's June 2011 memorandum decision, clarification regarding a March 2006 private audiological examination from Ronaldo A. Ballecer, M.D. is needed. While the report contains the results of speech discrimination testing, it is unclear whether it conformed to Maryland CNC standards.  

It also appears that the most recent VA audiological examination was conducted in October 2005.  In view of the need to return the case to the RO for the clarification noted in the above paragraph, the Board believes it appropriate to afford the Veteran another examination to ensure that the appellate record includes current findings as to the severity of his hearing loss disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should seek clarification from Dr. Ballecer as to whether the Maryland CNC test was conducted in March 2006.  If so, Dr. Ballecer should be asked to clearly report the CNC speech recognition score for each hear. 

2.  The Veteran should also be scheduled for a VA audiological examination to ascertain the current severity of his hearing loss disability. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


